By the Court.
1. The petition in this case is in the nature ff an appeal from the award of the board of street commissioners assessing damages in favor of the landowner, for his land taken, by the petitioners. Grueby, the landowner, filed his application, *546to the street commissioners to assess his damages. He was the original actor or plaintiff, and had the right to open and close, both before the commissioners and at the trial before a jury in the Superior Court.
2. Evidence of an offer to sell land in the vicinity, not accepted, was inadmissible. Exceptions overruled.